Hill, P. J.
(dissenting). The order should be reversed and the prayer of the petition granted. The several statutes which are known collectively as the Sullivan Law, were enacted in an effort to prevent, or make more difficult, the obtaining of weapons by the criminal classes or by those who might use them in connection with crime. If the statute is extended beyond that scope and field, it is unconstitutional and infringes the right of the people to keep and hear arms. The need of the citizens to become proficient in the use of firearms is now brought strikingly to our attention. Six hundred thousand of our citizens in cities have sat in shelters at the top of tall buildings and in the country on lonely hillsides every hour, day and night, for more than eighteen months. Unless the home defense authorities were foolishly and unnecessarily panic-stricken there was some danger, no matter how slight, that a foreign foe would land or disloyal residents would take to the air in a hostile way. Under those circumstances, a man of the type of this petitioner who could shoot with accuracy, would he a more useful citizen than one who, if attacked, could only throw a bootjack at his assailant.
Crapser, Bliss and Hefferxan, JJ., concur with Schenck, J.; Hill, P. J., dissents with a memorandum.
Order affirmed, without costs.